IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE

IN THE MATTER OF THE SEARCH OF
PROPERTY SEIZED FROM THE
PERSON AND VEHICLE OF MARK Case No. 1:21-mj-112
ALAN DEAKINS, LOCATED AT THE _ J
OFFICES OF THE FBI, 633 CHESTNUT
STREET, SUITE 540, CHATTANOOGA,
TENNESSEE 37450

 

 

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

I, Samuel K. Moore, being duly sworn, depose and state as follows:

1. Iam a Special Agent (SA) with the Federal Bureau of Investigation (FBI), currently
assigned to the Knoxville Division, Chattanooga, Tennessee Resident Agency. I have
been employed as a Special Agent for 12 years. I have investigated federal criminal
violations related to counter-terrorism, domestic terrorism, criminal enterprise, human
trafficking, and crimes against children. I have received formal training and have
participated in numerous search warrants in a variety of investigative matters. As a
federal agent, I am authorized to investigate violations of laws of the United States, and I
am a law enforcement officer with the authority to execute warrants issued under the
authority of the United States.

2. The statements contained in this affidavit are based upon my investigation, information
provided by other law enforcement agencies and partners, and on my experience and
training as a Special Agent of the FBI. Because this affidavit is being submitted for the
limited purpose of securing a search warrant, I have not included each and every fact

known to me concerning this investigation. I have set forth only the facts that I believe

Page 1 of 13
Case 1:21-mj-00112-CHS Document 2 Filed 06/18/21 Page 1of13 PagelD#: 2
are necessary to establish probable cause to believe that evidence of a violation of
interstate commerce, Title 18, United States Code, Section 2251(a) which make it a crime
to produce visual depictions of minors engaging in sexually explicit conduct, and Title
18, United States Code, Sections 2252(a)(4)(B) and 2252A(a)(5)(B), which make it a
crime to possess child pornography have occurred.

3. This affidavit is being submitted in support of an application for a search warrant to
search seized property belonging to MARK ALAN DEAKINS (DEAKINS) located at
the office of the Federal Bureau of Investigation, 633 Chestnut Street Suite 540,
Chattanooga, Tennessee 37450.

4. This affidavit will show there is probable cause that records and other items related to the
violations being investigated (as specifically described in Attachment A, attached hereto
and incorporated herein) will be found within the items.

APPLICABLE LAW

5. Title 18, United States Code, Section 2251(a), which make it a federal crime to produce
visual depictions of minors engaging in sexually explicit conduct.

6. Title 18, United States Code, Sections 2252(a)(4)(B) and 2252A(a)(5)(B), make it a
federal crime for any person to knowingly possess any material that contains an image of
child pornography that has been mailed, or shipped, or transported in interstate foreign
commerce by any means, including by computer, or that was produced using materials
that have been mailed, or shipped, or transported in interstate or foreign commerce by
any means, including by computer.

7. As is the case with most digital technology, communications by way of computer and

smart phones can be saved or stored on the devices used for these purposes. In addition

Page 2 of 13
Case 1:21-mj-00112-CHS Document 2 Filed 06/18/21 Page 2 0f13 PagelD#: 3
to electronic communications, a computer user’s online activities generally leave traces in
the web cache and history files of the browser used. A forensic examiner can often
recover evidence which shows that a computer or smart device has accessed certain files
and imagery and possibly when they were uploaded or downloaded. Such information

may be maintained indefinitely until overwritten by other data.

THE INVESTIGATION
8. There is probable cause to believe that DEAKINS violated Title 18 United States
Code, Section 2251(a) which makes it a crime to produce visual depictions of minors engaging
in sexually explicit conduct, and Title 18, United States Code, Sections 2252(a)(4)(B) and
2252A(a)(5)(B), which make it a crime to possess child pornography
based on the facts set forth below.
9. The Affiant met with Detective Steve Hope of the Red Bank, Tennessee, Police
Department on May 27", 2021, who informed him about a complaint involving DEAKINS. On
May 17%, 2021, a complainant provided a Driver’s License and Tennessee Probation
Identification Card of DEAKINS along with a series of thumb drives to the Lafayette, Georgia,
Police Department that she stated contained child pornography (CSAM). The complainant stated
that she had given a young male a ride on May 16", 2021, and that when she dropped the
passenger off, whom she described as no more than 17, he had left behind a small bag in her
vehicle including the identification cards, thumb drives, and video tapes. The complainant stated
that she was curious and began to review some of the thumb drives that night when she

discovered multiple CSAM videos of an adult male and very young juvenile males including the

Page 3 of 13

Case 1:21-mj-00112-CHS Document 2 Filed 06/18/21 Page 30f13 PagelD #: 4
images of an adult male known to her. The complainant then reached out to the individual she
believed she knew who stated that the images depicted were taken by DEAKINS when he was
very young and that he believed that DEAKINS was charged and convicted of child molestation
out of Red Bank, Tennessee. At this point, Lafayette Police reached out to Red Bank,
Tennessee Police for assistance. The Affiant also spoke with the original complainant and

verified the details of the abandoned thumb drives and identification cards.

10. On May 27", 2021, after reviewing the thumb drives, the Affiant found evidence of
multiple file folders containing images and names of at minimum 17 young juvenile males over a
period of 20 years nude exposing their penises and anal cavities, juvenile males engaged in oral
and anal sex with an adult male, and juvenile males engaged in sexually explicit activity with
other young male children. In a majority of these images and videos, an individual matching the
description of DEAKINS is also observed nude and engaged in sexual activity with some of the
juvenile males. Additionally, a file folder entitled JG (Minor) and JGX was discovered. Upon
review of the JG folders, a series of CSAM images and videos were discovered that according to
the image metadata and naming conventions were taken between June and September of 2018.
Images discovered with location data were entered into Pic2Map Photo Location Viewer and
these images registered within 200 feet of 2305 Wilder Street, Chattanooga, Tennessee. This
imagery including an adult male pulling down the underwear of a sleeping male child under the
age of 12 exposing their penis, images of the same male child erect and holding a ruler to his
penis, images of the same child nude and showering, images of the child’s hand on an adult male
penis, images of an adult male penis pressed up against a sleeping child with his penis exposed,
close up images of the child’s erect penis, and videos of the same nude male child seemingly

being directed to hold a handheld mirror up to display his anal cavity. Videos were also

Page 4 of 13

Case 1:21-mj-00112-CHS Document 2 Filed 06/18/21 Page 4of13 PagelD#:5
observed of the same male child in a living room area nude and sitting in the lap of an adult male
who is pressing the child onto his lap and massaging his back and placing his hand near his
genital area. The videos were found to be taken on a webcam and images were found to be taken
on a Samsung SM-G930V Mobile Device. The adult male depicted in the CSAM videos again
closely matched the description of DEAKIN S. On June 1“, 2021, the Affiant visited and
photographed the exterior of 2305 Wilder Street, which upon review of the exterior composition
of the residence and a review of the interior of the room where the 2018 videos were taken

closely match, to include window placement and a window air conditioner unit placement.
11. A CLEAR report on DEAKINS revealed the following identifiers:

MARK ALAN DEAKINS

SSN: XXX-XX-XXXX

DOB: 01/22/1960

2305 Wilder Street Chattanooga, TN 37406

Criminal History: Especially Aggravated Sexual Exploitation of a Minor, Sexual Battery, and
Statutory Rape (Sex Offender). DEAKINS was also found to have been the subject of an FBI

federal interstate flight to avoid prosecution case additionally in 2001.
Employment: Pilgrims Pride

Vehicles:

Kia Soul (TN) Tag 7M41D5

Ford Econoline E150 (TN) Tag W5105L

Page 5 of 13
Case 1:21-mj-00112-CHS Document 2 Filed 06/18/21 Page 5of13 PagelD #: 6
Buick LeSabre (TN) Tag 9G55K1
Ford Econoline Van E250 (TN) Tag OM15J8
Note: This vehicle was observed parked unoccupied at the Wilder Street address on 05/27/21.

12. An NCIC photograph that the Affiant observed of DEAKINS matched the photograph of
the adult male observed in the videos with the young male (JG) taken in 2018 from what appears
to be the residence of DEAKINS. Other images of the juvenile male, non-CSAM, were also

observed including one where the child was holding up a Kindergarten graduation certificate

dated 05-25-17.

13. On June 3", 2021, a search warrant was executed at the residence of DEAKINS located
at 2305 Wilder Street, Chattanooga, Tennessee, where the interior of the residence was
confirmed as being one and the same with the imagery contained in the CSAM videos taken of
DEAKINS and JG, who has since been identified as a now 10 year old male residing in
Washington state. A neighbor advised law enforcement that DEAKINS had left his residence in
Chattanooga in his van roughly thirty minutes before the arrival of law enforcement agents.
Agents had attempted to contact DEAKINS by phone, and he answered the first time and gave a
false statement to agents saying that he was out of town, had been out of town, and would not
return until the following Monday. Subsequent efforts to contact him resulted in no response.
DEAKINS was not present during the search and additional investigation revealed that
DEAKINS was aware via doorbell video that investigators were serving a search warrant on his
residence. On June 7", 2021, DEAKINS was located at a RV Park in Crossville, Tennessee, and
was taken into custody. In addition to his earlier false statement to agents about his whereabouts,

DEAKINS also lied to an FBI Task Force Officer about his true identity when initially

Page 6 of 13

Case 1:21-mj-00112-CHS Document 2 Filed 06/18/21 Page 6 of 13 PagelD#: 7
encountered. Investigators learned from an individual at the park that DEAKINS was taking
additional steps to conceal his whereabouts and his property from law enforcement, including
hiding his van and borrowing other means of transportation. During a search incident to arrest,
agents found a Samsung Galaxy mobile telephone! on the person of DEAKINS. DEAKINS
advised law enforcement agents that he had a cell phone in his van. Pursuant to probable cause,
Agents searched the van in which DEAKINS had fled from his residence in Chattanooga, and
they located two (2) thumb drives”, a laptop’, a loaded firearm, SD cards*, and personal
identifiable information. No cell phone was found in the van, although agents found two (2)
empty boxes for cell phones. At the time of the search of the vehicle, agents knew that the
defendant had produced child pornography at his residence in Chattanooga and was on video
having personally participated in the sexual exploitation of numerous children over a long period
of time in multiple locations, he had an arrest warrant, he was a prior convicted sex offender, he
had given agents a false name and false information about his whereabouts, he had components
of explosive devices in his residence in Chattanooga, and he was aware that he had an arrest
warrant out for him (even admitting to another person that he was “wanted”). Agents,
including the undersigned, are aware that individuals who commit sex trafficking crimes against
children, frequently use cellular telephones (“smart phones”) to produce, view, and transmit
images and/or videos. Such individuals often maintain such images on their cell phones,

computers, thumb drives, and other digital storage devices and maintain strict physical and

 

' Cell phone black Samsung model SM-S111DL(GP); IMEI 352082508070580

2 16 GB Onn brand thumb drives

3 Laptop gold HP no serial number visible. ID numbers include X16-96072 and 00196-129-239-025 and the back of
the laptop has a sticker labeled “m. deakins.”

4 SanDisk ultra plus micro SD 64GB 7416XVHAQ278

Page 7 of 13

Case 1:21-mj-00112-CHS Document 2 Filed 06/18/21 Page 7 of 13 PagelD#: 8
password security on these items to avoid discovery by law enforcement. They tend to keep
physical control of as many of these items as possible. An FBI Agent from the Chattanooga
office collected the evidence and brought it to Chattanooga. The evidence is currently in the

possession of the affiant and is being stored securely at the FBI’s office in Chattanooga.

CONCLUSION
14. Based upon information provided in this affidavit, there is probable cause to believe that
violations of Title 18, United States Code, Section 2251(a) which make it a crime to produce
visual depictions of minors engaging in sexually explicit conduct, and Title 18, United States
Code, Sections 2252(a)(4)(B) and 2252A(a)(5)(B), which make it a crime to possess child
pornography have been committed and that the items described in Attachment A, attached hereto
and incorporated will be found within the seized property of DEAKINS located at the Offices of

the FBI, 633 Chestnut Street Suite 540, Chattanooga, Tennessee 37450.

 

 

Samuel K. Moore, Special Agent
Federal Bureau of Investigation

heel Ca sa a Lhe Mo an rh

 

venus

Page 8 of 13
Case 1:21-mj-00112-CHS Document 2 Filed 06/18/21 Page 8 of 13 PagelD#: 9
ATTACHMENT A

LIST OF ITEMS TO BE SEIZED
The following materials, which constitute evidence of the commission of a criminal offense,
contraband, the fruits of crime, or property designed or intended for use or which is or has been
used as the means of committing a criminal offense, namely violations of Title 18, United States
Code, Section 2251(a) which make it a crime to produce visual depictions of minors engaging in
sexually explicit conduct, and Title 18, United States Code, Sections 2252(a)(4)(B) and
2252A(a)(5)(B), which make it a crime to possess child pornography including conspiracies and

attempts to violate those provisions:

1. Computers, storage media, and mobile devices used as a means to commit the violations
described above or to store any records or information permitted to be seized by this
Attachment A.

2. Forany computer or storage medium whose seizure is otherwise authorized by this warrant,
and any computer or storage medium that contains or in which is stored records or
information that is otherwise called for by this warrant (hereinafter, “COMPUTER”):

a. evidence of who used, owned, or controlled the COMPUTER at the time the things
described in this warrant were created, edited, or deleted, such as logs, registry

entries, configuration files, saved usernames and passwords, documents, browsing

Page 9 of 13
Case 1:21-mj-00112-CHS Document 2 Filed 06/18/21 Page 9 of13 PagelD #: 10
history, user profiles, email, email contacts, “chat,” instant messaging logs,
photographs, and correspondence;

b. evidence of software that would allow others to control the COMPUTER, such as
viruses, Trojan horses, and other forms of malicious software, as well as evidence
of the presence or absence of security software designed to detect malicious
software;
evidence of the lack of such malicious software;

d. evidence indicating how and when the computer was accessed or used to determine
the chronological context of computer access, use, and events relating to crime
under investigation and to the computer user;

e. evidence indicating the computer user’s state of mind as it relates to the crime under
investigation;

f. evidence of the attachment to the COMPUTER of other storage devices or similar
containers for electronic evidence;

g. evidence of counter-forensic programs (and associated data) that are designed to
eliminate data from the COMPUTER;

h. evidence of the times the COMPUTER was used;

i. passwords, encryption keys, and other access devices that may be necessary to
access the COMPUTER;

j. documentation and manuals that may be necessary to access the COMPUTER or
to conduct a forensic examination of the COMPUTER;

k. records of or information about Internet Protocol addresses used by the
COMPUTER;

I. records of or information about the COMPUTER’s Internet activity, including
firewall logs, caches, browser history and cookies, “bookmarked” or “favorite” web
pages, search terms that the user entered into any Internet search engine, and
records of user-typed web addresses; and

m. contextual information necessary to understand the evidence described in this

attachment.

Page 10 of 13

Case 1:21-mj-00112-CHS Document 2 Filed 06/18/21 Page 10o0f13 PagelD#: 11
3. Child pornography and/or child erotica, including any records or information relating to

the advertisement, distribution, transportation, receipt, access, possession, creation,

production, storage, transmission, or editing of any such visual depictions.

4. Records, information, and items relating to violations of the statutes described above

including the following:

a.

Records, information, and items relating to the ownership of electronic devices
found within the property including utility and telephone bills, mail envelopes, or
addressed correspondence; Records, information, and items relating to the

ownership or use of computer equipment found in the seized property including

- sales receipts, bills for Internet access, and handwritten notes;

Records and information relating to the identity or location of the persons suspected
of violating the statutes described above;

Records and information relating to websites operating over the Tor network,
including any document or page comprising a part of any such website, records and
information showing any person’s access to or involvement with such websites,
and any communications between any users of such websites;

All records and information that would identify or assist in identifying the
administrators and users of any websites described in the previous subparagraph;
Records and information relating to sexual exploitation of children, including
correspondence and communications between users of child pornography and

exploitation websites.

As used above, the terms “records” and “information” includes all forms of creation or storage,

including any form of computer or electronic storage (such as hard disks or other media that can

store data); any handmade form (such as writing); any mechanical form (such as printing or

typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).

The term “computer” includes all types of electronic, magnetic, optical, electrochemical, or

other high speed data processing devices performing logical, arithmetic, or storage functions,

including desktop computers, notebook computers, mobile phones, tablets, server computers, and

network hardware.

Page 11 of 13

Case 1:21-mj-00112-CHS Document 2 Filed 06/18/21 Page 11o0f13 PagelD #: 12
The term “storage medium” includes any physical object upon which computer data can be
recorded. Examples include hard disks, RAM, floppy disks, flash memory, thumb drives, SD

cards, CD-ROMs, and other magnetic or optical media.

During the execution of the search of the seized property law enforcement personnel are
also specifically authorized to compel MARK ALAN DEAKINS to provide biometric features,
including pressing fingers (including thumbs) against and/or putting a face before the sensor, or

any other security feature requiring biometric recognition, of:

(a) any of the COMPUTERS and Mobile Devices found and

(b) where the COMPUTERS and Mobile Devices are limited to those which are
capable of containing and reasonably could contain fruits, evidence, information,
contraband, or instrumentalities of the offense(s) as described in the search warrant

affidavit and warrant attachments,
for the purpose of attempting to unlock the COMPUTER and Mobile Device security features in

order to search the contents as authorized by this warrant.

Page 12 of 13
Case 1:21-mj-00112-CHS Document 2 Filed 06/18/21 Page 12 o0f13 PagelD #: 13
ATTACHMENT B
DESCRIPTION OF LOCATION TO BE SEARCHED

Property seized from the person and vehicle of MARK ALAN DEAKINS located at the Offices
of the FBI, 633 Chestnut Street Suite 540, Chattanooga, TN 37450, to include:

1. Cell phone black Samsung model SM-S111DL(GP); IMEI 352082508070580;

2. Laptop gold HP no serial number visible. ID numbers include X16-96072 and 00196-

129-239-025 and the back of the laptop has a sticker labeled ““m. deakins”;
3. SanDisk ultra plus micro SD card 64GB 7416XVHAQ278; and

4. Two (2) Thumb drives 16 GB Onn brand.

Page 13 of 13
Case 1:21-mj-00112-CHS Document 2 Filed 06/18/21 Page 13 0f13 PagelD #: 14
